Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed May 19, 2011.
In
The
Fourteenth
Court of Appeals

NO. 14-11-00402-CR

 
In Re Earl Glenn Conner,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS
178th
District Court
Harris County, Texas
Trial Court No. 542471

MEMORANDUM  
OPINION
On May 6, 2011, relator Earl Glenn Conner filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221; see also Tex. R. App. P. 52.  In the petition, relator asks
this court to compel the Harris County District Clerk to provide a copy of his
trial record free of charge.
This court’s mandamus jurisdiction is governed by
section 22.221 of the Texas Government Code.  Section 22.221 expressly limits
the mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221.  Because the petition for writ of mandamus is
directed toward the Harris County District Clerk and is not necessary to
enforce this court’s jurisdiction, we have no jurisdiction.  See Tex.
Gov’t Code Ann. § 22.221(b)(1).
Accordingly, the petition for writ of mandamus is
ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost,
Jamison, and McCally.
Do
Not Publish — Tex. R. App. P. 47.2(b).